Judgment unanimously affirmed. Memorandum: Defendant contends that the evidence is insufficient to support his conviction of two counts of criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06) because the People failed to establish his knowledge of the weight of the cocaine (see, People v Ryan, 82 NY2d 497). That contention has not been preserved for our review (see, People v Gray, 86 NY2d 10, and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). We also decline to review the contention, raised for the first time on appeal, that the prosecutor’s improper summation remarks deprived defendant of a fair trial (see, CPL 470.05 [2]). (Appeal from Judgment of Erie County Court, Drury, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Denman, P. J., Green, Wesley, Doerr and Balio, JJ.